Nott, J.,
dissenting:
Tbe point of law upon which I dissent in this case is this:
Evidence that tbe claimant’s cotton was taken by tbe United States’ soldiers and shipped from Atlanta on one of tbe last trains which left that city before its evacuation by tbe United States’ forces, wholly unsupported by evidence to show that it ever came to the actual custody of any officer whose duty it would have been to turn it over to the agents of the Treasury as prescribed by the “ Abcmdoned or ccvptured property aet," and wholly unsupported by any positive evidence that it ever reached the agents of the Treasury, and with the records of the Treasury entirely silent as to its receipt, is not sufficient evidence to sustain an action to recover the net proceeds of captured or abandoned property alleged to be in the Treasury of the United States.
Casey, Oh. J., agreed in this opinion.